              Case 2:15-cr-00191-JCM-GWF Document 65
                                                  66 Filed 01/13/21
                                                           01/15/21 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov
     Attorneys for the United States
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,
9                                Plaintiff,            CASE NO: 2:15-cr-191-JCM-GWF

10      vs.
                                                       STIPULATION TO CONTINUE
11   WILLIAM REPASS,                                   REVOCATION OF SUPERVISED
                                                       RELEASE HEARING (THIRD
                              Defendant.               REQUEST)
12

13            It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

14   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Damian R.

15   Sheets, Esq., counsel for Defendant William Repass, that the hearing for supervised release

16   revocation in the above-captioned matter, previously scheduled for January 27, 2021, at

17   10:30 a.m., be vacated and continued until a time convenient to the Court, but no earlier

18   than April 8, 2021.

19            One of the violations that gave rise to this revocation proceeding is Defendant’s

20   arrest and charge, on February 2, 2020, for Driving under the Influence of Alcohol and/or

21   Controlled or Prohibited Substance, in violation of NSR 484C.110/484C.400.1a. The state

22   charges, previously scheduled for trial on January 6, 2021, at 8 a.m. before the Honorable

23   Suzan Baucum in the Las Vegas Justice Court, has now been moved to April 7, 2021, at 8

24   a.m. The government, Defendant, and the Probation Officer have all agreed that, in the
           Case 2:15-cr-00191-JCM-GWF Document 65
                                               66 Filed 01/13/21
                                                        01/15/21 Page 2 of 3




1    interest of justice and the efficient use of government and court resources, the disposition of

2    the revocation proceeding should be stayed until the state charges have been resolved.

3    Accordingly, the parties jointly and respectfully ask the Court to vacate and continue the

4    revocation hearing until a time convenient to the Court, but no sooner than April 8, 2021.

5

6    Dated this 13th day of January, 2021.

7    NICHOLAS A. TRUTANICH
     United States Attorney
8

9    By: s/ Jim W. Fang                                 By: s/ Damian R Sheets
        JIM W. FANG                                        DAMIAN R. SHEETS, ESQ.
10      Assistant United States Attorney                   Counsel for Defendant Repass

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                2
              Case 2:15-cr-00191-JCM-GWF Document 65
                                                  66 Filed 01/13/21
                                                           01/15/21 Page 3 of 3




1                           UNITED STATES DISTRICT COURT
2
                                 DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,

4                               Plaintiff,
                                                           CASE NO: 2:15-cr-191-JCM-GWF
        vs.
5
     WILLIAM REPASS,                                              FINDINGS OF FACT
6
                             Defendant.
7

8             Based on the pending Stipulation of counsel, and good cause appearing therefore, the

9    Court finds that in the interest of justice, the disposition of the pending revocation

10   proceeding in this matter should be stayed until the state charges that gave rise to the

11   revocation proceeding have been resolved.

12                                                ORDER

13            IT IS ORDERED that the revocation of supervised release hearing in United States v.

14   William Repass, 2:15-cr-0205-JCM-GWF, set for January 27, 2021, at 10:30 a.m., is hereby

15                            April 16
     VACATED, and RESET for ______________________,           10:00 am
                                                    2021, at __________.
               DATED January 15, 2021.
16

17                                                By: _________________________________
                                                     JUDGE JAMES C. MAHAN
18                                           UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

                                                  3
